Citation Nr: 0216689	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than April 7, 
1993, for the grant of service connection for a jaw 
disability/myofascial pain syndrome.

2.  Entitlement to the assignment of an initial compensable 
rating for a jaw disability/myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

The issue of entitlement to the assignment of an initial 
compensable rating for a jaw disability/myofascial pain 
syndrome is addressed in the REMAND portion of this action.


FINDINGS OF FACT

1.  The veteran was separated from service in December 1982.

2.  The veteran's original claim for service connection for 
residuals of trauma to the lower jaw and mandibular joint was 
received by the RO on April 7, 1993.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 7, 
1993, for the grant of service connection for a jaw 
disability/myofascial pain syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the June 2000 rating decision, the November 2000 statement 
of the case, the January 2002 supplemental statement of the 
case, and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  He needed to demonstrate that he submitted a 
claim prior to April 7, 1993.  After receipt of a statement 
of the case informing him of this fact, the veteran 
demonstrated actual knowledge of this regulation by arguing 
that he had submitted an application for service connection 
in October 1992 and that he mentioned that his jaw hurt at a 
December 1992 VA examination.  In an earlier effective date 
claim such as this one, the types of evidence that might 
substantiate the claim are extremely limited; specifically, 
he would have to demonstrate an earlier date of claim, and he 
has demonstrated an awareness of this fact.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he was generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  Because this is an earlier effective date claim, and 
is based on the date of claim, mere medical or other evidence 
received after the date of claim will be of no probative 
value in substantiating the claim.  The veteran would need to 
demonstrate that he submitted a claim prior to April 7, 1993.  
He has submitted evidence in the form of written statements 
to this effect, and the Board addresses the veteran's written 
testimony and arguments in the analysis section below.

As the veteran was informed in a statement and supplemental 
statement of the case on the issue of an earlier effective 
date, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  He was thus properly advised of the controlling legal 
criteria and of the evidence necessary to substantiate the 
claim.

There is no indication in the record and no argument raised 
on appeal concerning any existing outstanding evidence that 
could change the critical facts in this case.   The 
determinative fact in the veteran's earlier effective claim 
is the date of claim (April 7, 1993).  No reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply). 

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claim for an effective date earlier than April 7, 
1993, for the grant of service connection for a jaw 
disability/myofascial pain syndrome.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran's DD Form 214 shows that he served on active duty 
from January 1980 to December 1982.

In October 1992, the veteran submitted a formal application 
for compensation or pension.  He claimed entitlement to 
service connection for a scar under his bottom lip incurred 
in an automobile accident, and a scar on his forehead at the 
hairline incurred when attacked by a serviceman.  Both claims 
have been granted.

A December 1992 VA examination contains no mention of 
disability of the jaw or temporomandibular joint.  The 
examination report reflects that the veteran complained of 
nodules developing on the scar of his lower lip, and that he 
found himself biting the scar area in the process of normal 
chewing on occasion.   
The examiner's impressions were scar of the scalp, scar of a 
through an through laceration of the lower lip, and history 
of alcoholism. 

On April 7, 1993, the veteran signed and submitted and the RO 
received a statement including this assertion:  "Claim is 
for residuals from trauma to lower jaw (claim is for trauma 
mandibular joint)."  The RO interpreted this as a claim for 
service connection for temporomandibular joint and lower jaw 
disability.

In a June 2000 rating decision, the RO granted service 
connection for jaw disability / myofascial pain syndrome, 
rated as noncompensably disabling, effective from April 7, 
1993.

In a statement received with a February 2001 VA Form 9, the 
veteran responded to the laws, regulations, and analysis 
provided him in a November 2000 statement of the case.  He 
noted that the injury to his jaw occurred when it impacted 
the dashboard of a car in an August 1980 in-service accident.  
He further noted that he reported the periodic pain he felt 
when he ate or chewed at his December 1992 VA examination.  
He also asserted that his April 7, 1993, correspondence was 
not meant as a new claim, but instead as a request for 
increase on the noncompensable ratings awarded in October 
1992 for scars of the scalp and lower lip.  

Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.  One exception is that if a 
claim for disability compensation was received within one 
year after separation from service, the effective date will 
be the day following separation from service or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(a)(i)(B)(2) (2002).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran's assertion that he injured his jaw during 
service in August 1980 is not in dispute and is of no benefit 
to his claim.  Because his first claim for service connection 
for a jaw or temporomandibular disability was received more 
than 1 year after his December 1982 discharge from service, 
service connection is not warranted from the date of his 
discharge from service, but rather from the date of claim or 
date the disability began, whichever is later.  38 C.F.R. 
§ 3.400.
The October 1992 application for compensation or pension 
includes nothing that could reasonably be construed as a 
claim for service connection for a temporomandibular joint or 
jaw disability.  The only described disabilities in the 
application were scars of the lower lip and forehead.

The Board notes that history obtained from the veteran upon a 
VA examination in December 1992 included periodic pain while 
eating or chewing.  However, a review of the VA examination 
report reflects that he did complained of nodules developing 
on the scar of his lower lip, and that he found himself 
biting the scar area in the process of normal chewing on 
occasion.  The VA examination report gave no indication of 
pain to the jaw or problems chewing or talking due to 
myofascial pain, jaw pain, or temporomandibular joint pain.  
There is no reasonable basis upon which the VA examination 
report could be construed as a claim for service connection 
for jaw or temporomandibular joint disability.

The veteran's assertion that his April 7, 1993, statement was 
not a claim for service connection but was rather a claim for 
increase, even if accepted as true, would be of no benefit in 
establishing an effective date earlier than April 7, 1993, as 
such a finding would in no way result in a date of claim 
prior to April 7, 1993.  Also, the Board finds that the 
veteran's April 7, 1993, written statement that the "claim 
is for residuals for trauma to lower jaw (claim is for trauma 
mandibular joint)" was properly and reasonably construed as 
a claim for service connection for jaw and temporomandibular 
joint disability. 

In sum, the RO first received a claim for service connection 
for disability of the lower jaw and temporomandibular joint 
on April 7, 1993.  This is the date of claim; under the 
circumstances of this case, the effective date for service 
connection can be no earlier than this date.  See 38 C.F.R. § 
3.400 (absent exception, effective date for service 
connection is date of claim or date of entitlement, whichever 
is later).

As the preponderance of the evidence is against the claim for 
an effective date earlier than April 7, 1993, for the grant 
of service connection for a jaw disability/ myofascial pain 
syndrome, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The claim for an effective date earlier than April 7, 1993, 
for the grant of service connection for a jaw 
disability/myofascial pain syndrome is denied.  


REMAND

The veteran seeks the assignment of an initial compensable 
rating for his service-connected jaw disability/myofascial 
pain syndrome.

In a June 2000 rating decision, the RO awarded service 
connection for a jaw disability/myofascial pain syndrome, 
with the assignment of an initial  noncompensable (0 percent) 
rating, effective April 7, 1993, the date receipt of the 
claim for service connection.  

New regulations pertaining to the rating of jaw and other 
dental disabilities were issued in January 1994, effective 
February 17, 1994.  See 59 Fed. Reg. 2529 (January 18, 1994) 
(now codified at 38 C.F.R. pt. 4).  Only these newer 
regulations were considered by the RO in adjudication of the 
veteran's claim for a compensable initial rating.  

The regulations in effect prior to February 17, 1994, may 
arguably be more favorable to the veteran's claim.  Under the 
old regulations, the diagnostic code for limited motion of 
temporomandibular articulation provided for a 10 percent 
rating for "any definite limitation, interfering with 
mastication or speech."  See 38 C.F.R. § 4.150, Diagnostic 
Code 9905 (1993).  Under the same diagnostic code as set 
forth under the newer regulations, under which claim was 
adjudicated, a 10 percent rating appears to require more -- 
at a minimum, an inter-incisal range of 31 to 40mm, or a 
range of lateral excursion of 0 to 4 mm.  See 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2002).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

This is not a case where new regulations came into effect at 
or near the time the veteran's case came before the Board.  
Rather, the older regulations were in effect from the date of 
receipt of the claim (April 7, 1993), until the current 
criteria went into effect (February 17, 1994).  Adjudication 
under the older regulations could impact the initial rating 
for the full pendency of the veteran's claim, at this point a 
period of over nine years.  In the undersigned's view, under 
these unusual circumstances, procedural due process concerns 
are heightened.  The Board cannot ensure that failure of the 
RO to adjudicate this claim under the older regulations, 
which appear to be more liberal under the facts of this case, 
in the first instance would not be of prejudice to the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, during the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2002)). VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  In addition to 
the development actions set forth below, the RO should 
address whether any additional notification or development 
action is required under the VCAA and its implementing 
regulations regarding the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board remands this matter to the RO for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 1991 
& Supp. 2002), and 66 Fed. Reg. 45620- 
45632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

2.  Thereafter, the RO should adjudicate 
the veteran's claim for the assignment of 
an initial compensable rating under the 
criteria for rating dental and jaw 
disabilities in effect prior to February 
17, 1994, as well as those which are 
currently in effect.  In so doing, the RO 
should follow the rule of Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), 
set forth above.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, and they should be afforded the 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



